                IN THE UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

Paola Canas, et al.                           :        Case No. 1:18-CV-2549

               Plaintiff                      :

       vs.                                    :        STIPULATION

Threesome Entertainment, et al.               :

               Defendants                     :

       Now come the Defendants, Threesome Entertainment, Inc. dba Top Hat

Gentlemen’s Club and Foresome Entertainment, Inc. dba The Top Hat Gentlemen’s Club,

pursuant to The Rules of United States District Court, and do hereby stipulate that the

Defendants shall have an additional 30 days in which to move or otherwise plead in

response to the Plaintiffs’ Complaint.

       Defendants’ responsive pleading shall be served in accordance with the Federal

Rules of Civil procedure on or before January 31, 2019


APPROVED:

/s/David C. Harman
David C. Harman #0087882
Attorney for Plaintiffs




                                         Page 1 of 2
/s/Joseph L. Jerger
Joseph L. Jerger #0046640
Attorney for Defendants
BAYER, JERGER & UNDERWOOD
362 Lexington Avenue
Mansfield, OH 44907
phone: (419) 756-7711
fax: (419) 756-9566
bjalaws@hotmail.com



                            CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Stipulation was

mailed by regular U.S. Mail this 3rd day of January, 2019 to the following:


       David C. Harman, Esq.
       Attorney for Plaintiff
       Burg, Simpson
       312 Walnut St., Suite 2090
       Cincinnati, OH 45202




                                             /s/Joseph L. Jerger
                                             Joseph L. Jerger #0046640
                                             Attorney for Defendants
                                             BAYER, JERGER & UNDERWOOD
                                             362 Lexington Avenue
                                             Mansfield, OH 44907
                                             phone: (419) 756-7711
                                             fax: (419) 756-9566
                                             bjalaws@hotmail.com




                                       Page 2 of 2
